DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 8-9, 11-12, 14-16, & 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leonard (US 4,955,660).
Referring to claim 1, Leonard discloses a side wall assembly for use in a pick-up truck bed (12, fig 1), the assembly comprising: 
a vertically extending side wall (16, fig 4) having an upper surface (shown in fig 4); and 
a set of linearly spaced pockets (col. 2, lines 1-2) & (shown in a coapplies position in, fig 4) extending from the upper surface and into the side wall, each of the pockets receiving and retaining a stake (26, fig 4) in a stowed position within the side wall wherein the bed has a first storage capacity (shown in fig 1) and each of the pockets allowing its stake to move therein to an extended position (shown in fig 2) above the upper surface, wherein the bed has a second storage (shown in fig 1) capacity greater than the first storage capacity in the extended positions of the stakes.

Referring to claim 2 & 12, Leonard also discloses each of the stakes is supported for linear motion within its pocket (shown in figs 4).

Referring to claim 4 & 14, Leonard furthermore discloses a horizontal rail (24, fig 2) coupled to the stakes to move therewith.

Referring to claim 5 & 15, Leonard additionally discloses a plurality of horizontal rails (22, 24, fig 2) coupled to the stakes to move therewith.

Referring to claim 6 & 16, in addition, Leonard discloses a top horizontal rail (22, fig 2) which extends between distal ends of the stakes to at least partially define a top rail of the side wall in the stowed positions of the stakes.


Referring to claim 8 & 18, Leonard further discloses each of the stakes includes a top surface (shown in fig 2) at distal end of the stake and wherein the top surfaces at least partially define a top rail surface of the side wall in the stowed positions (shown in fig 4) of the stakes.

Referring to claim 9 & 19, Leonard furthermore discloses each of the stakes includes a side surface (shown in fig 1) and wherein the side surfaces at least partially define a top rail surface (shown in fig 1) of the side wall in the stowed positions of the stakes.

Referring to claim 11, Leonard discloses a pair of generally parallel side wall (16, fig 2) assemblies for use in a pick-up truck bed (12, fig 1), each of the assemblies comprising: 
a vertically extending side wall (16, fig 4) having an upper surface (shown in fig 4); and 
a set of linearly spaced pockets (col. 2, lines 1-2) & (shown in a coapplies position in, fig 4) extending from the upper surface and into the side wall, each of the pockets receiving and retaining a stake (26, fig 4) in a stowed position within the side wall wherein the bed has a first storage capacity (shown in fig 2) and each of the pockets allowing its stake to move therein to an extended position above the upper surface, wherein the bed has a second storage capacity (shown in fig 2) greater than the first storage capacity in the extended positions of the stakes.

Allowable Subject Matter
Claims 3, 7, 10, 13, 17 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Martin discloses an open side wall mount rack. Jones discloses a tailgate topper.  Frederick et al. discloses a cargo rack.  Coffland discloses side rail.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNSURRAYE WESTBROOK whose telephone number is (571)270-7820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 5712726659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        
/SUNSURRAYE WESTBROOK/
Examiner Art Unit 3612